DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 12/21/2020.  

Response to Arguments

Applicant's arguments filed on 12/21/2020 with respect to claim(s) 20 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the cited prior art reference(s) Suzuki et al. (U.S. Pub. 20150358124) does address the new amended limitations set forth within independent claim(s) 20. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 20 and the similarly amended independent claims rendering the applicant's remarks/arguments and amendments filed on 12/21/2020 moot.


Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 15-16, 18-20, 24-25, 27-28 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Pub. 20150358124).

Regarding claim 20 Suzuki disclose a communication method, comprising: 
receiving downlink control information (DCI) mapped to one or more Physical Resource Block (PRB) sets among a plurality of PRB sets (para. 12, wherein in a case where downlink control information with a certain payload size and mapped to a certain set of resource elements is received using an EPDCCH candidate corresponding to one of the two EPDCCH-PRB-sets);  3Application No. 15/773,528 
Preliminary Amendment
mapping an ACK/NACK signal to a Physical Uplink Control Channel (PUCCH) resource, the ACK/NACK signal being generated based on a detection result of data indicated by the DCI (para. 12, wherein in a case where a first ECCE number of the detected EPDCCH candidate is used for determining the PUCCH resource used by the transmission unit for transmitting HARQ-ACK, the first ECCE ; and
transmitting the ACK/NACK signal, (para. 171, the mobile station apparatus 1 determines a PUCCH resource used for transmission of HARQ-ACK corresponding to a transport block received on a PDSCH), 
wherein the plurality of PRB sets include a first PRB set having a first plurality of ECCEs and (para. 12, while in a case where the two EPDCCH candidates corresponding to the respective two EPDCCH-PRB-sets are mapped to the same set of resource elements, at least the two EPDCCH candidates corresponding to the respective two EPDCCH-PRB-sets are mapped starting with a resource element in a same OFDM symbol) a second PRB set having a second plurality of ECCEs different from the first plurality of ECCEs (para. 12, wherein in a case where a first ECCE number of the detected EPDCCH candidate is used for determining the PUCCH resource used by the transmission unit for transmitting HARQ-ACK, the first ECCE number is determined based on the first EPDCCH-PRB-set),
for the first PRB set, an index to the PUCCH resource is determined based on a first ECCE index in which the DCI is mapped and which is offset by a higher layer signaling (para. 173, N.sup.(e1).sub.PUCCH,q is a parameter/offset value of a higher layer which is set for EPDCCH-PRB-set q.) and determined without adding a PRB value to a first ECCE index (para. 154, 171, FIG. 13 is a diagram illustrating a correspondence between a PUCCH resource index and a PUCCH resource. In FIG. 13, 
for the second PRB set, an index to the PUCCH resource is determined based on the PRB value and which is offset by a higher layer signaling (para. 173, N.sup.(e1).sub.PUCCH,q is a parameter/offset value of a higher layer which is set for EPDCCH-PRB-set q.) and a second ECCE index in which the PCI is mapped (para. 182, a parameter/offset corresponding to the EPDCCH-PRB-set 2 and selects a resource for a PUCCH based on the selected parameter/offset value, and a transmission unit that transmits HARQ-ACK using the selected PUCCH resource),
the PRB value is determined based on a total number of ECCEs in the first plurality of ECCEs included in the first PRB set (para. 172, the mobile station apparatus 1 determines a PUCCH resource using a parameter/offset value N.sup.(e1).sub.PUCCH, q to which EPDCCH-PRB-set q corresponds).
Regarding claim 24 Suzuki disclose wherein for the first PRB set or the second PRB set the index to the PUCCH resource is determined based on a repetition level offset which is common for a same repetition level, the repetition level offset being indicated by the higher layer signaling (para. 189, in a case .  
Regarding claim 25 Suzuki disclose wherein the DCI is mapped to the one or more PRB sets by prioritizing a frequency direction over a time direction (para. 163, Note that in a single SC-FDMA symbol, z.sup.(p) (*) are mapped sequentially to subcarriers in ascending order of subcarrier numbers).  
Regarding claim 27 Suzuki disclose wherein for the second PRB set the index to the PUCCH resource is determined by assuming the second ECCE index is 0 when the DCI is received on multiple PRB sets (para. 173, Fig. 9, shows at least two PRB-set, where both are considering the case that the first and second ECCE index is 0).  
Regarding claim 28 Suzuki disclose wherein the PRB value is selected from multiple values (para. 173, the mobile station apparatus 1 determines a PUCCH resource using a parameter/offset value N.sup.(e1).sub.PUCCH,q to which EPDCCH-PRB-set q corresponds).
Regarding claim 30 Suzuki disclose wherein the first PRB set and the second PRB set are contiguous PRBs (para. 163, the mobile station apparatus 1 maps, in a sub-frame, the block z.sup.(p) (*) of the modulation symbol to SC-FDMA symbols of [0, 
Regarding claim 31 Suzuki disclose wherein, for the second PRB set, the index to the PUCCH resource is determined by adding the PRB value to the second ECCE index (para. 131, For example, ECCE 0 in EPDCCH-PRB-set 2 includes EREGs 0, 4, 8, and 12 in PRB 2).
Claim 11 recites an apparatus corresponding to the method of claim 20 and thus is rejected under the same reason set forth in the rejection of claim 20.
Regarding claims 15-16 and 18-19 the limitations of claims 12-16 and 18-19, respectively, are rejected in the same manner as analyzed above with respect to claims 24-25 and 27-28, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Pub. 20150358124) in view of Chae et al. (U.S. Pub. 20150244510). 

Regarding claim 26 Suzuki does not specifically disclose wherein, for the second PRB set the index to the PUCCH resource is determined for distributed assignment based on: 
    PNG
    media_image1.png
    44
    641
    media_image1.png
    Greyscale
 However Chae teach, (para. 139, This may be efficient when low aggregation levels (ALs) are concentrated in a localized EPDCCH and high ALs are concentrated in a distributed EPDCCH. This may be expressed by Equation 4 below 
n.sub.PUCCH.sup.(1)=N.sub.PUCCH,n.sup.(1)+f.sub.1(n.sub.ECCE)+.delta..su- b.ARI.times.n.sub.ARI, for distributed type Equation 4). 
for the second PRB set index to the PUCCH resource is determined for localized assignment based on:  
    PNG
    media_image2.png
    60
    565
    media_image2.png
    Greyscale
 
n.sub.PUCCH.sup.(1)=N.sub.PUCCH,n.sup.(1)+f.sub.1(n.sub.ECCE)+.delta..su- b.AP.times.k.sub.P, for localized type. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Chae in the system of Suzuki so the use of the available resources are decided based on the concentration of aggregation levels on localized or distributed EPDCCH. The motivation for doing so would have been to efficiently managing the available resources.
Regarding claim 17 the limitations of claim 17 are rejected in the same manner as analyzed above with respect to claim 26.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471